

114 S2219 RS: Outdoor Recreation Jobs and Economic Impact Act of 2015
U.S. Senate
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 664114th CONGRESS2d SessionS. 2219[Report No. 114–371]IN THE SENATE OF THE UNITED STATESOctober 29, 2015Mrs. Shaheen (for herself, Mr. Gardner, Mr. Daines, Mr. Heinrich, Mr. Bennet, Mr. Enzi, Mr. Tester, Mr. Moran, Mrs. Murray, Mr. Sessions, Mr. Wyden, Mr. Wicker, Ms. Ayotte, Ms. Klobuchar, Mr. Peters, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 15, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of Commerce to conduct an assessment and analysis of the outdoor
			 recreation economy of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Outdoor Recreation Jobs and Economic Impact Act of 2015.
		2.Assessment and analysis of outdoor recreation economy of the United States
 (a)Assessment and analysisThe Secretary of Commerce, acting through the Director of the Bureau of Economic Analysis, shall conduct an assessment and analysis of the outdoor recreation economy of the United States and the effects attributable to such economy on the overall economy of the United States.
 (b)ConsiderationsIn conducting the assessment required by subsection (a), the Secretary may consider employment, sales, and contributions to travel and tourism, and such other contributing components of the outdoor recreation economy of the United States as the Secretary considers appropriate.
 (c)ConsultationIn carrying out the assessment required by subsection (a), the Secretary shall consult with the following:
 (1)The heads of such agencies and offices of the Federal Government as the Secretary considers appropriate, including the Secretary of Agriculture, the Secretary of the Interior, the Director of the Bureau of the Census, and the Commissioner of the Bureau of Labor Statistics.
 (2)Representatives of businesses, including small business concerns, that engage in commerce in the outdoor recreation economy of the United States.
				(d)Report
 (1)In generalNot later than December 31, 2016, the Secretary of Commerce shall submit to the appropriate committees of Congress a report on the findings of the Secretary with respect to the assessment conducted under subsection (a).
 (2)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress includes the following: (A)The Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, the Committee on Energy and Natural Resources, and the Committee on Small Business and Entrepreneurship of the Senate.
 (B)The Committee on Energy and Commerce and the Committee on Small Business of the House of Representatives.
 (e)Small business concern definedIn this section, the term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632).  1.Short titleThis Act may be cited as the Outdoor Recreation Jobs and Economic Impact Act of 2016.
		2.Assessment and analysis of outdoor recreation economy of the United States
 (a)Assessment and analysisThe Secretary of Commerce shall enter into a joint memorandum with the Secretary of Agriculture and the Secretary of the Interior to conduct, acting through the Director of the Bureau of Economic Analysis, an assessment and analysis of the outdoor recreation economy of the United States and the effects attributable to such economy on the overall economy of the United States.
 (b)ConsiderationsIn conducting the assessment required by subsection (a), the Secretary of Commerce may consider employment, sales, and contributions to travel and tourism, and such other contributing components of the outdoor recreation economy of the United States as the Secretary considers appropriate.
 (c)ConsultationIn carrying out the assessment required by subsection (a), the Secretary of Commerce shall consult with—
 (1)the heads of such agencies and offices of the Federal Government as the Secretary considers appropriate, including the Secretary of Agriculture, the Secretary of the Interior, the Federal Recreation Council, the Director of the Bureau of the Census, and the Commissioner of the Bureau of Labor Statistics; and
 (2)representatives of businesses, including small business concerns, that engage in commerce in the outdoor recreation economy of the United States.
				(d)Report
 (1)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce shall submit to the appropriate committees of Congress a report on the findings of the Secretary with respect to the assessment conducted under subsection (a).
 (2)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Environment and Public Works of the Senate; (C)the Committee on Energy and Natural Resources of the Senate;
 (D)the Committee on Small Business and Entrepreneurship of the Senate; (E)the Committee on Energy and Commerce of the House of Representatives; and
 (F)the Committee on Small Business of the House of Representatives. (e)Small business concern definedIn this section, the term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632).November 15, 2016Reported with an amendment